GUNTHER, Chief Judge.
Appellant, Gulfstream Park Racing Association, Inc., appeals a declaratory statement issued by the Division of Pari-Mutuel Wagering of the Department of Business and Professional Regulation. In the declaratory statement, the Division determined that section 550.2625(2)(a), Florida Statutes (1993), was clear and unambiguous and required Gulfstream to withhold and pay an additional three percent from all exotic wagering to thoroughbred horse owners when it withheld in excess of twenty percent from the handle during its 1994 meet. We affirm the declaratory statement and the Division’s interpretation of section 550.2625(2)(a) without prejudice to Gulfstream to raise any affirmative defenses in future proceedings.
AFFIRMED.
POLEN and STEVENSON, JJ., concur.